Exhibit 10.46

 

Vivian Macdonald

125 Wild Horse Valley Rd.

Novato, CA 94947

  June 2, 2006            

Dear Vivian,

I am pleased to offer you the position of Vice President, Corporate Controller
at Restoration Hardware, Inc. (the Company). I’m confident that you will find
Restoration to be an exciting and challenging environment in which to work. This
letter will confirm the most important details of our offer to you.

 

Title    Vice President, Corporate Controller Salary    $250,000.00 annually,
paid bi-weekly on every other Friday. Bonus   

You will receive a signing bonus of $25,000, which will be payable on the first
payroll following your date of hire. If you voluntarily resign or are terminated
for “Cause” (as defined in Attachment A) on or prior to the one year anniversary
of your first date of employment, you agree that you will reimburse the Company
for a pro-rated share of the signing bonus, which shall be calculated by
dividing the number of days you were employed by the Company by 365.

 

You will also be guaranteed a minimum bonus of $50,000 for Fiscal Year 2006,
provided your employment does not terminate due to your voluntary resignation or
a termination before the distribution of bonuses for Fiscal Year 2006. Such
bonus will be payable when the Company distributes its annual incentive bonuses
to other senior management for such fiscal year.

Management
Incentive
Program    You will be eligible to participate in the Management Incentive
Program. Currently, your target level of payout under the plan is between 20%
and 40%, with final payout dependent upon your individual performance. Your
guaranteed bonus amount (other than your signing bonus) for Fiscal Year 2006
referred to above will be credited against your actual bonus for Fiscal Year
2006. You will receive full plan details upon your arrival. Stock Option
Grant   

You will receive a grant of 50,000 stock options. Stock options will vest at 25%
per year, over a four-year period, and have a ten-year term, with other terms
being in accordance with the Company’s 1998 Stock Incentive Plan, as amended and
restated October 9, 2002.

 

In the event your employment with the Company is terminated for any reason other
than death, disability or for Cause, you will have three months following your
termination of employment to exercise the vested portion of your initial option
grant. In the event your employment with the Company is terminated for Cause,
your initial option grant will terminate concurrently with your termination of
employment. In the event your employment with the Company is terminated due to
your death or disability, you will have twelve months following your termination
of employment to exercise the vested portion of your initial option grant. In no
event may your initial option grant be exercised after the expiration of its
ten-year term.



--------------------------------------------------------------------------------

Non-Compete
Provision    You acknowledge and agree that in your role as Vice President,
Corporate Controller you shall acquire confidential and proprietary information
belonging to the Company. To preserve and protect this information and the
assets of the Company, and in consideration of the benefits provided to you
under this offer letter, you agree not to work in a capacity that would compete
directly with the Company, or solicit any employees or customers of the Company,
for a period of one (1) year following the effective date of your resignation
from or termination by the Company. In the event that you breach this provision
all benefits shall cease. 401(K) Plan    Upon meeting length of service and
other eligibility requirements, you will also be able to participate in the
Company’s 401(k) plan. Currently there is a company match of 1 1/2 % of the
first 3%. Medical Benefits    You will be eligible to participate in the
Company’s healthcare program per the Company’s guidelines. Vacation    20 days
(4 weeks) per year. Employee
Discount    You will be eligible for a 40% associate discount on Restoration
merchandise. Miscellaneous
Benefits    You will be eligible for other benefits, if any, to the extent set
forth in the attachments hereto.

The language that follows reflects our standard and legally required offer
letter language. We don’t mean for it to come across as impersonal, but rather,
as sound and necessary information for you to know from the outset of your
working relationship with us. The relationship between you and the Company is
called “at-will employment.” This means that employment with the Company is for
no specific period of time. As a result, either you or the Company is free to
terminate your employment relationship at any time for any reason, with or
without Cause. This is the full and complete agreement between us on this term.
Although your job duties, title, compensation, benefits, or the Company’s
policies, practices and procedures may change from time to time, the “at-will”
nature of your employment may only be changed in an express writing signed by
you and the Chief Executive Officer of the Company.

Finally, your employment is contingent on you executing a Proprietary
Information and Inventions Agreement and providing the Company with legal proof
of your identity and authorization to work in the United States at time of hire.

I am enclosing two copies of this letter. Please sign and return one copy to
Human Resources and keep the other copy for your files.

 

Page 2



--------------------------------------------------------------------------------

Vivian, we are very excited about you joining the “Resto” team and look forward
to your contributions to the growth and success of the Company.

 

Sincerely,     Chris Newman Chief Financial Officer

 

ð I understand and agree to the terms of this offer of employment:            
Vivian Macdonald             Date

 

Page 3



--------------------------------------------------------------------------------

Attachment A

Definition of Cause. The Company may terminate your employment for “Cause” if:
(a) you exhibit persistent deficiencies in performance or gross incompetence,
(b) you breach any material term of this offer letter or any other written
agreement you have with the Company, (c) you have been convicted of a felony
involving fraud or dishonesty, (d) you die or suffer from a “Disability” (as
defined below) during your continued employment with the Company, (e) you
intentionally and continually fail to substantially perform your reasonably
assigned duties with the Company, which failure continues for a period of at
least thirty (30) days after a written notice of demand for substantial
performance has been delivered to you specifying the manner in which you have
failed substantially to perform, or (f) you intentionally engaged in conduct
which is demonstrably and materially injurious to the Company; provided, that no
termination of your employment shall be for Cause as set forth in clause
(f) above until there shall have been delivered to you a copy of a written
notice setting forth that you were guilty of the conduct set forth in clause
(f) and specifying the particulars thereof in detail. No act, nor failure to
act, on your part shall be considered “intentional” unless you have acted, or
failed to act, with a lack of good faith and with a lack of reasonable belief
that your action or failure to act was in the best interest of the Company.

Disability. “Disability” shall mean that you are unable to carry out the
responsibilities and functions of the position held by you by reason of any
physical or mental impairment for more than 120 days in any twelve-month period.
If you suffer from a Disability, then, to the extent permitted by law, the
Company may terminate your employment. The Company shall pay to you all
compensation to which you are entitled up through the date of termination, and
thereafter all obligations of the Company under this offer letter shall cease.
Nothing in this offer letter shall affect your rights under any disability plan
in which you are a participant.